                 Case 3:21-cv-05152-RAJ Document 30 Filed 08/17/21 Page 1 of 3




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 7
     DARREN LEE SMITH,
 8
                                 Plaintiff,             Case No. C21-5152 RAJ
 9
            v.                                          ORDER GRANTING THE
10                                                      COMMISSIONER’S MOTION
                                                        TO DISMISS
11 COMMISSIONER OF SOCIAL
     SECURITY,
12
                                 Defendant.
13
            This matter is before the Court on the Commissioner’s motion to dismiss
14
     Plaintiff’s complaint for lack of subject matter jurisdiction. Dkt. 23.
15
                                              DISCUSSION
16
            The Commissioner contends the Court lacks subject matter jurisdiction because
17

18 Plaintiff did not seek a hearing before an Administrative Law Judge (ALJ) or appeal to

19 the Appeals Council, and therefore failed to exhaust his administrative appeal remedies

20 before filing this case. Dkt. 23 at 6-7. In Plaintiff’s opposition to the motion to dismiss,

21 Plaintiff concedes he “needs to send these complaints to the SSA before legally being

22 able to sue them.” Dkt. 27 at 2; see also Dkt. 28 at 2. Thus, there is no dispute Plaintiff

23
     has failed to exhaust his administrative remedies. Accordingly, the Court concludes it



     ORDER GRANTING THE COMMISSIONER’S MOTION TO DISMISS
     -1
              Case 3:21-cv-05152-RAJ Document 30 Filed 08/17/21 Page 2 of 3




 1 lacks jurisdiction over this case.

 2          Along with his opposition to the motion to dismiss, Plaintiff filed a motion
 3 requesting “leave of court to amend complaint as well as … to cure all deficiencies, …

 4
     including filing with the SSA/ Administrative Law Judge[.]” Dkt. 28 at 1; see also Dkt.
 5
     27 at 1. The Court construes this request as a motion to stay the case while Plaintiff
 6
     seeks a hearing before an ALJ and, if appropriate, appeals to the Appeals Council.
 7
     However, because the Court lacks jurisdiction, the Court may not retain the case during
 8
     that time.
 9
            “[42 U.S.C. §] 405(g) provides that a civil action [appealing a denial of benefits]
10

11 may be brought only after (1) the claimant has been party to a hearing held by the

12 [Commissioner], and (2) the [Commissioner] has made a final decision on the claim.”

13 Bass v. Soc. Sec. Admin., 872 F.2d 832, 833 (9th Cir. 1989). “[T]he Commissioner’s

14 decision is not final until the Appeals Council denies review or, if it accepts the case for

15 review, issues its own findings on the merits.” Brewes v. Comm’r of Soc. Sec. Admin.,

16 682 F.3d 1157, 1162 (9th Cir. 2012). “A claimant’s failure to exhaust the procedures set

17
     forth in the Social Security Act, 42 U.S.C. § 405(g), deprives the district court of
18
     jurisdiction.” Bass, 872 F.2d at 833.
19
            Lacking jurisdiction, this Court must dismiss this case. See Ingram v. Comm’r of
20
     Soc. Sec., 401 F. App’x 234, 235 (9th Cir. 2010) (holding dismissal without prejudice is
21
     appropriate for claims dismissed for failure to exhaust administrative remedies); O’Guinn
22
     v. Lovelock Corr. Ctr., 502 F.3d 1056, 1063 (9th Cir. 2007) (same). However, this Order
23




     ORDER GRANTING THE COMMISSIONER’S MOTION TO DISMISS
     -2
             Case 3:21-cv-05152-RAJ Document 30 Filed 08/17/21 Page 3 of 3




 1 does not prevent Plaintiff from bringing a new case, after exhausting his administrative

 2 remedies.

 3                                      CONCLUSION
 4
           For the reasons stated above, the Commissioner’s motion is GRANTED. The
 5
     complaint is DISMISSED without prejudice.
 6

 7         DATED this 17th day of August, 2021.

 8

 9

10
                                                    A
                                                    The Honorable Richard A. Jones
11                                                  United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER GRANTING THE COMMISSIONER’S MOTION TO DISMISS
     -3
